Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 27, 2016

                                      No. 04-16-00622-CR

                                       Antonio TORRES,
                                           Appellant

                                                v.

                                      The State of TEXAS,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0934
                         Honorable Jefferson Moore, Judge Presiding

                                         ORDER
         On December 16, 2016, appellant filed a pro se motion for extension of time in which to
file his appellant’s brief. Appellant is represented on appeal by Patrick Barry Montgomery. In
Texas, appellants do not have the right to hybrid representation. See Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation means
appellant’s pro se motion will be treated as presenting nothing for this court’s consideration. Id.

        Accordingly, the motion is DENIED, and appellant is encouraged to refrain from filing
further pro se motions.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court